Citation Nr: 1312843	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-45 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include a bowel obstruction, abdominal pain, blood in stools, and colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from June 1975 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a gastrointestinal disorder, to include a bowel obstruction, abdominal pain, blood in stools, and colitis (listed as a bowel condition).  

In September 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In October 2012, the Board remanded this appeal for further development.  The issue has been recharacterized to comport with the evidence of record.  

As noted in the previous October 2012 Board remand, the Veteran has raised the issue of entitlement to service connection for residuals of an appendectomy.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

This case was previously remanded by the Board in October 2012, partly to schedule the Veteran for an appropriate VA examination, preferably by a gastroenterologist.  The examiner was to identify all current gastrointestinal disorders, as well as any scars located on the Veteran's abdomen, and to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorders had their onset during the Veteran's active service or were related to any in-service disease, event, or injury, to include a January 1980 hospitalization for an appendectomy.  The Veteran also underwent a subsequent exploratory laparotomy during the January 1980 to March 1980 hospitalization, and the diagnoses included a small bowel obstruction from adhesions secondary to the appendectomy.  

In the October 2012 remand, the Board specifically indicated that the examiner should take into account the Veteran's report of residual problems subsequent to service, to include constipation and blood in his stools.  

Pursuant to the October 2012 remand, the AMC sent a November 2012 notification letter to the Veteran that the nearest VA medical facility had been asked to schedule him for an examination in connection with his claim, and that he would be notified of the date, time, and place of the examination.  There is a November 2012 notation in the record that the AMC requested that the Veteran be scheduled for a VA gastrointestinal examination.  However, there is no specific indication in the record that such an examination was ever actually scheduled.  

A November 2012 notation in the record indicated that the Columbus, Ohio, VA Medical Center did not have a gastroenterologist and that the next closest VA facility that had a gastroenterologist was the Dayton, Ohio, VA Medical Center.  

However, there are y VA treatment reports of record that show that the Veteran has been treated by a gastroenterologist at the Columbus, Ohio VA Medical Center.  For example, a December 2012 VA treatment entry from the Columbus, Ohio VA Medical Center specifically indicated that the Veteran was treated by a gastroenterologist (T. D., M.D.).  The diagnoses included chronic gastrointestinal dysmotility with no underlying obstructive mass or enterography; gastroesophageal reflux disease; constipation; and hematochezia.  

A February 2013 memorandum from the AMC noted that attempts were made to contact the Veteran at four different telephone numbers and that all the attempts were unsuccessful.  It was reported that a 10-day letter would be mailed.  

On February 7, 2013, the AMC sent another notification letter to the Veteran that indicated that they had asked the Dayton, Ohio, VA Medical Center to schedule him for an examination in connection with his claim because the Columbus VA Medical Center did not have a gastroenterologist on site, and that he would be notified of the date, time, and place of the examination..  There also is a February 7, 2013 notation in the record that the AMC requested that the Veteran be scheduled for a VA gastrointestinal examination.  

A February 15, 2013 notation in the record, apparently from the Dayton, Ohio, VA Medical Center, noted that the Veteran failed to report for a VA gastrointestinal examination on two occasions.  It is unclear from the record when the second examination was scheduled, if at all, during the period from the February 7, 2013 notification letter to the Veteran and the examination scheduled for February 15, 2013.  

A February 25, 2013 report of general information noted that attempts were made to call the Veteran at six different telephone numbers and that all the attempts were unsuccessful.  It was also noted that an individual at the Dayton, VA Medical Center reported that the Veteran failed to report for a VA gastrointestinal examination on two occasions.  The six telephone numbers listed did not include the telephone number for the Veteran indicated in block 10 of the February 25, 2013 report of general information.  

The United States Court of Appeals for Veteran's Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the Veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

It is not at all clear from the evidence of record whether the Veteran was notified of his scheduled VA gastrointestinal examination on February 15, 2013.  Additionally, the Veteran's representative has specifically asserted that the Veteran was never sent notice that he was scheduled for a VA gastrointestinal examination on February 15, 2013.  Therefore, the Board finds that another examination must be afforded the Veteran for his claim for service connection for a gastrointestinal disorder, to include a bowl obstruction, abdominal pain, blood in stools, and colitis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, a March 2011 VA treatment entry noted that the Veteran was just awarded Supplemental Security Income from the Social Security Administration (SSA).  The VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As the SSA records may be relevant to Veteran's claims, the RO must contact the SSA and attempt to obtain copies of the decision granting benefits, as well as any medical evidence used in reaching that decision unless the Veteran or his representative advises VA that such are not relevant to the current claim.  



Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for gastrointestinal problems since August 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since August 2010 should be obtained.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Unless specifically advised by the Veteran or his representative that such are not relevant to this claim, request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

3.  Schedule the Veteran for a VA examination by a gastroenterologist at the Columbus VAMC to determine the nature and likely etiology of his claimed gastrointestinal disorder, to include a bowel obstruction, abdominal pain, blood in stools, and colitis.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should diagnose all current gastrointestinal disorders, to include any bowel obstructions and colitis, etc., as well as any scars located on the Veteran's abdomen.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorders, as well as any associated scars on his abdomen, are related to and/or had their onset during his period of service, to specifically include his hospitalization from January 1980 to March 1980 when he underwent an appendectomy, as well as exploratory laparotomies.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his gastrointestinal disorder, to include a bowel obstruction, abdominal pain, blood in stools, and colitis, were first manifested during his period of service, as well as his reports of residual problems after getting out of service, to include constipation and blood in his stools.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  


The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

